      Case 2:19-cr-00107-KJM Document 493 Filed 06/19/20 Page 1 of 2

 1   Michael Torres, (PRO SE)
     CDCR No. F96964
 2   CALIFORNIA STATE PRISON, SACRAMENTO (290066)
 3   P.O. BOX 290066
     REPRESA, CA 95671-0066
 4

 5

 6

 7
                                          UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                                No. 2:19-CR-00107-KJM
11
                             Plaintiff,
12                                                            ORDER GRANTING DEFENDANT
              v.                                              MICHAEL TORRES USE OF
13                                                            CALIFORNIA STATE PRISON,
     MICHAEL TORRES,                                          SACRAMENTO GENERAL LAW
14                                                            LIBRARY WITH PLU STATUS
                             Defendant.
15

16           Based upon the following facts that Defendant Michael Torres,

17      1) Is not represented by an attorney and has been designated to represent himself in Pro Se
18           for the above referenced matter;
19
        2) Requires access to such materials as contained in the Facility “A” general law library in
20
             order to research and prepare for the upcoming hearing on motions; in anticipation of
21
             ongoing needs that may or may not be related to an established court hearing date;
22

23      3) The law library available in the Correctional Clinical Case Management System

24           [CCCMS] Short Term Restricted Housing Unit [STRH], (Administrative Segregation Unit

25           [ASU]), is inadequate for several reasons, including improperly functioning equipment
26
             and unavailability of library staff to assist with research programs;
27
        4) The Facility “A” general law library will provide the appropriate level of access to
28
                                                              1
     Order RE General Law Library (Case: 2:19-CR-00107-KJM)
       Case 2:19-cr-00107-KJM Document 493 Filed 06/19/20 Page 2 of 2

 1           materials for research and preparation for responding to and preparing anticipated
 2           motions, replies, and trial strategies; and, is equipped with assistant devices such as an
 3
             Optelec magnifier;
 4
        5) In accordance with Department of Corrections and Rehabilitation Title 15, section
 5
             3123(b), all inmates, regardless of their classification or housing status are entitled to law
 6

 7           library access that is sufficient to provide meaningful access to the courts;

 8      6) The use of the general library is necessary on an ongoing basis, and is to be provided

 9           concurrently with the Priority Legal User (PLU) status currently in place, up to the
10
             conclusion of the above referenced matter.
11
        7) IT IS HEREBY ORDERED that Michael Torres be granted access to the California State
12
             Prison, Sacramento Facility “A” general law library as Priority Legal User (PLU) status
13
             on an ongoing basis without being required to present an established court hearing date.
14

15           The ongoing PLU status will remain through the conclusion of the above referenced

16           matter.
17   DATED: June 18, 2020.
18

19

20

21

22

23

24

25

26

27

28
                                                              2
     Order RE General Law Library (Case: 2:19-CR-00107-KJM)
